Case 2:17-cv-07639-SJO-KS Document 650-2 Filed 01/15/20 Page 1 of 2 Page ID
                                #:29250



 1 JEFFREY I. WEINBERGER (State Bar No. 56214)
   jeffrey.weinberger@mto.com
 2 TED DANE (State Bar No. 143195)
   ted.dane@mto.com
 3 PETER E. GRATZINGER (State Bar No. 228764)
   peter.gratzinger@mto.com
 4 ADAM R. LAWTON (State Bar No. 252546)
   adam.lawton@mto.com
 5 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, 50th Floor
 6 Los Angeles, California 90071-3426
   Telephone: (213) 683-9100
 7 Facsimile:   (213) 687-3702
 8 GEOFFREY D. BIEGLER (State Bar No. 290040)
   biegler@fr.com
 9 GRANT T. RICE (admitted pro hac vice)
   rice@fr.com
10 FISH & RICHARDSON P.C.
   12390 El Camino Real
11 San Diego, CA 92130
   Telephone: (858) 678-5070
12 Facsimile:  (858) 678-5099
13 Attorneys for Defendant-Counterclaimant
   KITE PHARMA, INC.
14
15                        UNITED STATES DISTRICT COURT
16          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
17
18 JUNO THERAPEUTICS, INC.,                  Case No. 2:17-cv-7639-SJO-KS
   MEMORIAL SLOAN KETTERING
19 CANCER CENTER, AND SLOAN                  DECLARATION OF VINCENT
   KETTERING INSTITUTE FOR                   LING RE: KITE PHARMA, INC.’S
20 CANCER RESEARCH,                          BENCH BRIEF REGARDING
                                             REFERENCE TO THE COURT’S
21              Plaintiffs,                  CLAIM CONSTRUCTION
                                             DECISION
22        vs.
23 KITE PHARMA, INC.,
24              Defendant.
25
     AND RELATED COUNTERCLAIMS
26
27
28

                              DECLARATION OF VINCENT LING
Case 2:17-cv-07639-SJO-KS Document 650-2 Filed 01/15/20 Page 2 of 2 Page ID
                                #:29251



 1        I, Vincent Ling, declare:
 2        1.     I am an attorney with the law firm of Munger, Tolles & Olson LLP,
 3 counsel for Defendant Kite Pharma, Inc. (“Kite”) in this case. I have personal
 4 knowledge of the facts stated in this declaration and, if called as a witness, could
 5 competently testify to them.
 6        2.     Exhibit 1 is a true and correct copy of excerpts from the June 14, 2019
 7 deposition of Dr. John Quackenbush in this litigation.
 8        3.     Exhibit 2 is a true and correct copy of excerpts from the May 17, 2019
 9 expert report of Dr. John Quackenbush.
10
11        I declare under penalty of perjury that the foregoing is true and correct.
12
13 DATED: January 15, 2020                                  /s/ Vincent Ling
14                                                            Vincent Ling

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -1-
                                  DECLARATION OF VINCENT LING
